April 2, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
            HARRIS COUNTY APPRAISAL DISTRICT, Appellant

NO. 14-12-00171-CV                          V.

                      ETC MARKETING, LTD., Appellee
                     ________________________________

      This cause, an appeal from the judgment signed February 6, 2012 in favor of
appellee, ETC Marketing, Ltd., was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, ETC Marketing, Ltd.

      We further order this decision certified below for observance.